Foote, J. (dissenting):
I dissent. It appears from the testimony of the witnesses . and from the opinion of the commissioners that a considerable part of the $5,000 award to the owners of parcel No. 2 is for damage to that parcel because, after the railroad tracks are depressed, it will not be possible to run a private switch track from the railroad across the intervening lands to this property. Eespondent’s lot does not abut upon the railroad right of way *856at any point. It has never had a switch track and could not have one without acquiring from private owners the right to lay the proposed switch track across their lands. The consent of such private owners may never be secured, and there is no power to compel it by condemnation or otherwise. Hence, I think the supposed injury to respondent’s lot, because deprived of the possibility of a private switch track, is too remote and speculative to be the basis of an award of damages.
The order appealed from, so far as it confirms the award to respondent in respect of parcel No. 2, should be reversed and such award vacated, and the proceeding remitted to the same commissioners to make a new award, allowing no damages for loss of a possible private switch track from the railroad across intervening land to respondent’s lot, with separate bills of costs of this appeal to. each appellant appearing separately.
McLennan, P. J., concurred.
Order affirmed, with costs.